


 

Exhibit 10(p)(p)

 

 

GENERAL WAIVER AND RELEASE AGREEMENT


I UNDERSTAND THAT MY EMPLOYMENT WITH HEWLETT-PACKARD COMPANY (HP) WILL END ON
DECEMBER 1, 2002 AND THAT I WILL BE PAID SEVERANCE AND OTHER BENEFITS AS SET
FORTH IN THE ATTACHED BENEFITS SUMMARY UPON TERMINATION DATED NOVEMBER 4, 2002
(“SUMMARY”) ONLY IF I SIGN AND DO NOT REVOKE THIS GENERAL WAIVER AND RELEASE
AGREEMENT (“AGREEMENT”).  I UNDERSTAND AND AGREE THAT THE TERMS OF THE SUMMARY
ARE INCORPORATED BY REFERENCE IN THIS AGREEMENT AND, EXCEPT AS SPECIFIED IN THE
SUMMARY AND THIS AGREEMENT, ARE INTENDED TO SUPERCEDE AND EXTINGUISH ANY OTHER
OBLIGATION HP MAY HAVE TO PAY ME SEVERANCE OR OTHER EMPLOYEE BENEFITS UPON
TERMINATION, INCLUDING BUT NOT LIMITED TO THE SEPARATION PAYMENT, PRORATED
ANNUAL INCENTIVE, STOCK OPTIONS, RESTRICTED STOCK, LOAN CONTINUATION,
SUPPLEMENTAL PAYMENT AND HEALTH BENEFIT CONTINUATION PROVIDED FOR ON A
“QUALIFYING TERMINATION” UNDER THE EMPLOYMENT AGREEMENT DATED OCTOBER 20, 2000,
AS AMENDED AND RESTATED DECEMBER 13, 2000, AND AS AMENDED DECEMBER 2001 (THE
“EMPLOYMENT AGREEMENT”), AND ANY SIMILAR PAYMENTS OR BENEFITS UNDER OTHER
AGREEMENTS OR UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, MADE AT ANY TIME PRIOR TO
THE DATE OF THIS AGREEMENT.


1.                     IN EXCHANGE FOR HP’S PAYMENT OF THESE SEVERANCE AND OTHER
BENEFITS, I COMPLETELY RELEASE AND FOREVER DISCHARGE HP, ITS PAST, PRESENT AND
FUTURE SUCCESSORS, OFFICERS, DIRECTORS, AGENTS, AND EMPLOYEES, FROM ALL CLAIMS,
DAMAGES (INCLUDING BUT NOT LIMITED TO GENERAL, SPECIAL, PUNITIVE, LIQUIDATED AND
COMPENSATORY DAMAGES) AND CAUSES OF ACTION OF EVERY KIND, NATURE AND CHARACTER,
KNOWN OR UNKNOWN, IN LAW OR EQUITY, FIXED OR CONTINGENT, WHICH I MAY NOW HAVE,
OR I EVER HAD ARISING FROM OR IN ANY WAY CONNECTED WITH MY EMPLOYMENT
RELATIONSHIP OR THE TERMINATION OF MY EMPLOYMENT WITH HP.  THIS RELEASE
INCLUDES, BUT IS NOT LIMITED TO, ALL “WRONGFUL DISCHARGE” CLAIMS, ALL CLAIMS
RELATING TO ANY CONTRACTS OF EMPLOYMENT EXPRESS OR IMPLIED, ANY COVENANT OF GOOD
FAITH AND FAIR DEALING EXPRESS OR IMPLIED, ANY TORT OF ANY NATURE, ANY FEDERAL,
STATE, OR MUNICIPAL INSTITUTION STATUTE OR ORDINANCE, ANY CLAIMS FOR EMPLOYMENT
DISCRIMINATION, INCLUDING SEXUAL HARASSMENT, ANY CLAIMS UNDER THE TEXAS
COMMISSION ON HUMAN RIGHTS ACT, THE TEXAS PAYDAY ACT, CALIFORNIA FAIR EMPLOYMENT
AND HOUSING ACT, THE CALIFORNIA LABOR CODE, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”) THE OLDER
WORKERS BENEFIT PROTECTION ACT, 42 U.S.C. SECTION 1981, THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
(ERISA) AND ANY OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT, AND ANY AND
ALL CLAIMS FOR ATTORNEY’S FEES AND COSTS.  I UNDERSTAND THAT THIS RELEASE DOES
NOT APPLY TO ANY CLAIMS ARISING UNDER THE ADEA AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT.


2.                     OTHER THAN THOSE ITEMS OF COMPUTER EQUIPMENT WHICH HP
RELEASES TO ME, I AGREE TO RETURN TO HP ALL HP COMPUTERS, PERIPHERALS, SUPPLIES,
EQUIPMENT, CONFIDENTIAL AND PROPRIETARY INFORMATION AND OTHER PROPERTY.  I
UNDERSTAND AND AGREE THAT, AS AN EXPRESS CONDITION OF RECEIVING SEVERANCE AND
OTHER BENEFITS, I WILL NOT DISCLOSE TO OTHERS, OR TAKE OR USE FOR MY OWN
PURPOSES OR FOR THE PURPOSES OF OTHERS, ANY INFORMATION OWNED OR CONTROLLED BY
HP OR ANY OF ITS SUBSIDIARY OR AFFILIATED COMPANIES.  I AGREE THAT THESE
RESTRICTIONS SHALL ALSO APPLY TO ALL (I) INFORMATION IN HP’S POSSESSION
BELONGING TO THIRD PARTIES, AND (II) INFORMATION CONCEIVED, ORIGINATED,
DISCOVERED OR DEVELOPED, IN WHOLE OR IN PART, BY ME WHILE AN EMPLOYEE OF HP.  AS
USED HEREIN, “INFORMATION” INCLUDES TRADE SECRETS AND OTHER CONFIDENTIAL OR
PROPRIETARY BUSINESS, TECHNICAL, PERSONNEL OR FINANCIAL INFORMATION, WHETHER OR
NOT MY WORK PRODUCT, IN WRITTEN, GRAPHIC, ORAL OR OTHER TANGIBLE OR INTANGIBLE
FORMS, INCLUDING BUT NOT LIMITED TO SPECIFICATIONS, SAMPLES, RECORDS, DATA,
COMPUTER PROGRAMS, DRAWINGS, DIAGRAMS, MODELS,

 

 

--------------------------------------------------------------------------------


 


CUSTOMER NAMES, BUSINESS OR MARKETING PLANS, STUDIES, ANALYSES, PROJECTIONS AND
REPORTS, COMMUNICATIONS BY OR TO ATTORNEYS (INCLUDING ATTORNEY-CLIENT PRIVILEGED
COMMUNICATIONS), MEMOS AND OTHER MATERIALS PREPARED BY ATTORNEYS OR UNDER THEIR
DIRECTION (INCLUDING ATTORNEY WORK PRODUCT), AND SOFTWARE SYSTEMS AND
PROCESSES.  ANY INFORMATION THAT IS NOT READILY AVAILABLE TO THE PUBLIC SHALL BE
CONSIDERED TO BE A TRADE SECRET AND CONFIDENTIAL PROPERTY, EVEN IF IT IS NOT
SPECIFICALLY MARKED AS SUCH, UNLESS HP ADVISES ME OTHERWISE IN WRITING.  THIS
PARAGRAPH SHALL NOT APPLY TO ANY INFORMATION WHICH BECOMES PUBLICLY AVAILABLE
THROUGH NO FAULT OF MY OWN OR WHICH HP IN WRITING AUTHORIZES ME TO USE OR
DISCLOSE.


IN ADDITION, I AGREE TO ABIDE BY THE TERMS OF ANY CONFIDENTIALITY AND/OR
PROPRIETARY INFORMATION AGREEMENT THAT I HAVE ENTERED INTO WITH HP, THE TERMS OF
WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING THIS AGREEMENT.


EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT, EXCEPT AS PROVIDED FOR HEREIN, THE
COMPANY HAS PAID ALL SALARY, WAGES, BONUSES, ACCRUED VACATION, COMMISSIONS AND
ANY AND ALL OTHER BENEFITS DUE TO EMPLOYEE.


3.                     AS A CONDITION TO THE RECEIPT OF ANY SEVERANCE PAYMENTS,
I AGREE THAT FOR A PERIOD OF TWELVE MONTHS IMMEDIATELY FOLLOWING THE TERMINATION
OF MY EMPLOYMENT WITH HP, I WILL NOT RENDER ADVICE OR SERVICES OR OTHERWISE
ASSIST AS AN EMPLOYEE, INDEPENDENT CONTRACTOR, OR OTHERWISE TO OR FOR IBM, SUN
MICROSYSTEMS, DELL COMPUTER CORPORATION OR EMC, WHICH ORGANIZATIONS, IN THE
OPINION OF HP, COMPETE WITH OR ARE IN CONFLICT WITH THE INTERESTS OF HP.  THE
FOREGOING COVENANT SHALL COVER MY ACTIVITIES IN EVERY PART OF ANY GEOGRAPHIC
TERRITORY IN WHICH HP MAY CONDUCT BUSINESS DURING THE TERM OF SUCH COVENANT AS
SET FORTH ABOVE.  I AGREE THAT THE COVENANTS ARE REASONABLE, ESPECIALLY IN LIGHT
OF THE COMPANY’S DESIRE TO PROTECT ITS CONFIDENTIAL INFORMATION AND TRADE
SECRETS, AND THAT I WILL NOT BE PRECLUDED FROM GAINFUL EMPLOYMENT IF I AM
OBLIGATED NOT TO COMPETE WITH THE COMPANY DURING THE PERIOD AND WITHIN THE
GEOGRAPHIC SCOPE DESCRIBED ABOVE.  I FURTHER ACKNOWLEDGE THAT MY FULFILLMENT OF
THE OBLIGATIONS CONTAINED IN THIS AGREEMENT IS NECESSARY TO PRESERVE THE VALUE
AND GOODWILL OF THE COMPANY.  I FURTHER ACKNOWLEDGE THE TIME, GEOGRAPHIC AND
SCOPE LIMITATIONS OF MY OBLIGATIONS UNDER THE COVENANTS IN THIS SECTION SHALL BE
CONSTRUED AS A SERIES OF SEPARATE COVENANTS, ONE FOR EACH CITY, COUNTY AND STATE
OF ANY GEOGRAPHIC AREA IN WHICH HP DOES BUSINESS.  IF, IN ANY JUDICIAL
PROCEEDING, A COURT REFUSES TO ENFORCE ANY OF SUCH SEPARATE COVENANTS (OR ANY
PART THEREOF), THEN SUCH UNENFORCEABLE COVENANT (OR SUCH PART) SHALL BE
ELIMINATED FROM THIS AGREEMENT TO THE EXTENT NECESSARY TO PERMIT THE REMAINING
SEPARATE COVENANTS (OR PORTIONS THEREOF) TO BE ENFORCED.  IN THE EVENT THE
PROVISIONS OF THIS SECTION ARE DEEMED TO EXCEED THE TIME, GEOGRAPHIC OR SCOPE
LIMITATIONS PERMITTED BY TEXAS LAW, THEN SUCH PROVISIONS SHALL BE REFORMED TO
THE MAXIMUM TIME, GEOGRAPHIC OR SCOPE LIMITATIONS, AS THE CASE MAY BE, THEN
PERMITTED BY SUCH LAW.  I AGREE THAT HP WOULD SUFFER AN IRREPARABLE INJURY IF I
WERE TO BREACH THE COVENANTS CONTAINED IN THIS PARAGRAPH AND THAT HP WOULD BY
REASON OF SUCH BREACH OR THREATENED BREACH BE ENTITLED TO INJUNCTIVE RELIEF IN A
COURT OF APPROPRIATE JURISDICTION AND I HEREBY STIPULATE TO THE ENTERING OF SUCH
INJUNCTIVE RELIEF PROHIBITING ME FROM ENGAGING IN SUCH CONDUCT.


4.                     IF I AM A CALIFORNIA RESIDENT, I EXPRESSLY WAIVE SECTION
1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES:

 

 

2

--------------------------------------------------------------------------------


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”


IF I AM A RESIDENT OF ANOTHER STATE, I AGREE TO WAIVE THE BENEFITS OF ANY
STATUTE SIMILAR IN TERMS AND EFFECT TO THIS PROVISION.


5.                     I UNDERSTAND THAT IF I AM AGE 40 OR OLDER I HAVE 21 DAYS
FROM THE DATE I RECEIVE THIS AGREEMENT TO CONSIDER AND SIGN THIS AGREEMENT.  IF
I AM UNDER AGE 40, I UNDERSTAND THAT I HAVE 10 DAYS FROM THE DATE I RECEIVE THIS
AGREEMENT TO CONSIDER AND SIGN IT.  I ALSO UNDERSTAND THAT IF I AM AGE 40 OR
OLDER, I HAVE SEVEN DAYS TO REVOKE THIS AGREEMENT AFTER I SIGN IT, AND IF I AM
UNDER AGE 40, I HAVE THREE DAYS TO REVOKE IT.  I UNDERSTAND THAT ANY SUCH
REVOCATION MUST BE IN WRITING AND MUST BE RECEIVED BY HP’S GENERAL COUNSEL NO
LATER THAN THE LAST DAY OF THE APPLICABLE REVOCATION PERIOD.  THE EFFECTIVE DATE
OF THIS AGREEMENT IS THE DAY AFTER THE REVOCATION PERIOD ENDS.  I UNDERSTAND
THAT I WILL NOT RECEIVE THE BENEFITS AND PRIVILEGES OF THIS AGREEMENT UNTIL THE
EFFECTIVE DATE.  NOTHING IN THIS AGREEMENT PREVENTS OR PRECLUDES EMPLOYEE FROM
CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THIS
WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION PRECEDENT, PENALTIES OR
COSTS FOR DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY FEDERAL LAW.


6.                     NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, THIS
AGREEMENT SHALL NOT APPLY TO RELEASE, WAIVE, DISCHARGE OR OTHERWISE EXTINGUISH
ANY EXISTING OBLIGATIONS OF HP (1) TO CONTINUE TO INDEMNIFY ME IF I AM MADE A
PARTY OR THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED
PROCEEDING BY REASON OF MY ACTIONS WHILE SERVING WITH, OR AT THE REQUEST OF, HP
OR ITS PREDECESSOR ENTITIES, (2) TO CONTINUE IN EFFECT ANY INSURANCE COVERAGES
INDEMNIFYING OR OTHERWISE PROVIDING PROTECTIONS TO ME WITH RESPECT TO SUCH
ACTIONS PROVIDED SUCH COVERAGES OR PROTECTIONS CONTINUE IN EFFECT FOR OTHER
ACTIVE OFFICERS, (3) TO REMAIN SOLELY RESPONSIBLE FOR ANY EXCISE TAXES UNDER
SECTION 4999 OF THE INTERNAL REVENUE CODE AND ANY RELATED INCOME AND EMPLOYMENT
TAXES (INCLUDING PENALTIES AND INTEREST), AND TO HOLD ME HARMLESS WITH RESPECT
TO ANY SUCH AMOUNTS, AS CONTEMPLATED BY THE “EXCISE TAX GROSS-UP” PROVISIONS OF
THE EMPLOYMENT AGREEMENT, AND (4) TO PAY OR REIMBURSE PROMPTLY ANY LEGAL FEES
INCURRED BY ME IN SEEKING IN GOOD FAITH TO ENFORCE ANY CONTINUING RIGHTS UNDER
THE EMPLOYMENT AGREEMENT OR IN CONNECTION WITH ANY SECTION 4999 TAX AUDIT OR
PROCEEDING AS CONTEMPLATED BY THE PROVISIONS FOR PAYMENT OR REIMBURSEMENT OF
SUCH AMOUNTS UNDER THE EMPLOYMENT AGREEMENT.  WITH RESPECT TO THESE MATTERS, MY
AGREEMENTS WITH HP AND MY AGREEMENTS WITH COMPAQ COMPUTER CORPORATION, WHICH
WERE ASSUMED BY HP, SHALL CONTINUE TO APPLY.


7.                     IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION SO LONG AS THE REMAINING PROVISIONS REMAIN INTELLIGIBLE AND CONTINUE
TO REFLECT THE ORIGINAL INTENT OF THE PARTIES.


8.                     THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN EXECUTED AND
DELIVERED WITHIN THE STATE OF TEXAS, AND IT SHALL BE CONSTRUED, INTERPRETED,
GOVERNED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  TO THE EXTENT THAT EITHER PARTY
SEEKS INJUNCTIVE RELIEF IN ANY COURT HAVING JURISDICTION FOR ANY CLAIM RELATING
TO THE ALLEGED MISUSE OR MISAPPROPRIATION OF TRADE SECRETS OR CONFIDENTIAL OR
PROPRIETARY INFORMATION, EACH PARTY HEREBY

 

 

3

--------------------------------------------------------------------------------


 


CONSENTS TO PERSONAL AND EXCLUSIVE JURISDICTION AND VENUE IN THE STATE AND
FEDERAL COURTS OF THE STATE OF TEXAS.


9.                     THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT BETWEEN ME
AND HP CONCERNING THE TERMINATION OF MY EMPLOYMENT AND SUPERCEDES ANY OTHER
WRITTEN OR ORAL PROMISES CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT, WITH
THE EXCEPTION OF THE SUMMARY, AND THE EMPLOYMENT AGREEMENT AS AMENDED HEREIN AND
IN THE SUMMARY.

I HAVE BEEN ADVISED TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH AN ATTORNEY
AND OTHER ADVISORS OF MY CHOICE.  I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL
THE PROVISIONS OF THIS AGREEMENT AND I VOLUNTARILY AGREE TO IT.

/s/ MICHAEL D. CAPELLAS

Name

 

December 1, 2002

Date

 

 

4

--------------------------------------------------------------------------------


 

Susan Bowick

 

Hewlett-Packard Company

 [ex10-pp1025image001.jpg]

Senior Vice President, Human Resources

 

3000 Hanover Street, ms 20AQ

Phone: (650) 857- 2520

 

Palo Alto, CA  94304

Fax: (650) 857- 2577

 

www.hp.com

 

 

 

To:  Michael Capellas

 

Date:  November 11, 2002

 

 

 

 

From: Susan Bowick

 

Subject:  Benefits Summary Upon Termination

 

EMPLOYEE NAME:

 

MICHAEL D. CAPELLAS

 

 

 

 

Employee #:

 

00029238

 

 

 

 

Birth date:

 

05/19/54

 

Age:

 

48 years, 6 months (as of 12/01/02)

Hire Date:

 

08/03/98

 

Years of Service:

 

4 years, 3 months (as of 12/01/02)

Termination Date:

 

12/01/02

 

 

 

 


CURRENT SALARY:


 


$1,600,000


 


BONUS AT TARGET:


 


$3,200,000 (200%)

Michael, as per our recent conversations, I have summarized our agreement
regarding the conditions of the qualifying termination of your employment.  The
following terms as outlined in your employment contract dated October 20, 2000,
as amended and restated December 13, 2000, and as amended December 2001, will
apply:

•                    Termination Date: December 1, 2002

•                    Separation Payment: We will honor all the terms and
conditions of your participation in the agreement including:

•                    Severance Payment: A severance payment equal to 3 times
your target salary of $4,800,000 (base + bonus at target) less such tax as the
company is obliged to deduct.  This amount will be paid in a single lump sum: 
Total $14,400,000

•                    100% payout on December 1, 2002 (or as soon as practical)

 

 

5

--------------------------------------------------------------------------------


 

•                    Annual Incentive:  A pro-rated target annual incentive
based on full months of service beginning May 3, 2002 (close of HP and Compaq
merger) will be paid upon termination less such tax as the company is obliged to
deduct.

•                    7/12 of $3,200,000 = $1,866,666.67

•                    100% payout on December 1, 2002 (or as soon as practical)

•                    Release and Waiver of Claims:  As a condition to receiving
these payments, you must sign a general waiver and release agreement in the form
attached hereto.

•                    Post-Employment Obligations: As a condition to receiving
these Severance benefits, you agree to:

•                    Non-solicitation of HP employees for a 12 month period

•                    For a 12-month period following termination of employment
with HP, you may not accept employment as an employee, independent contractor,
consultant or otherwise with IBM, Sun Microsystems, Dell Computer Corporation or
EMC because these companies either directly or indirectly, in the opinion of HP,
compete with or are in conflict with the interests of HP.

•                    Mutual non-disparagement applies for 24 months

•                    Confidentiality provision applies at all times before and
after qualifying termination.

•                    Equity:

•                    Stock Options: Upon termination, all your non-qualified
options will be fully vested.  You will have the lesser of the expiration date
or up to three years from your termination date to exercise the options.  HP
will provide you with any amendments to the option agreements necessary to
document the vesting or three year exercise period.

•                    Restricted Stock:  All shares were released after the close
of the merger on May 3, 2002.

•                    Loans:

•                    $5 million share purchase loan was forgiven in full by the
pre-merger Compaq Board

•                    $2,500,000 tax assistance loan will be repaid by you upon
termination (December 1, 2002).  The total amount to be repaid including
applicable interest is $2,813,772.03.

Calculated as follows:

 

 

6

--------------------------------------------------------------------------------


 

•                    $2,500,000 x 6.09% (IRS applicable federal rate for
mid-term loan)     = $2,813,772.03 interest rate compounded annually through
December 1, 2002.

•                    To expedite payment, this amount will be deducted from your
separation payments.

•                    Supplemental Payment:  A lump sum payment of $100,000
subject to applicable tax deductions will be paid on the 90 day anniversary of
the executed release and waiver.  This payment is in lieu of any payments from
HP and Compaq for tax preparation services, security system monitoring,
accounting, legal fees, secretarial services, outplacement services, career
counseling or any other similar purposes.

•                    Excise Tax Gross-Up:  Upon termination, you are entitled to
an additional payment to cover your excise tax liability.  The amount of your
gross-up payment is $9,467,627.00.  The amount of taxes withheld from your
gross-up payment is $8,259,747 resulting in a net payment to you of $1,207,880. 
Please be aware that you will be required to pay this net payment as taxes when
filing your 2002 income tax return.  HP will have a continuing obligation to
hold you harmless if any taxing authority seeks additional tax payments (above
this $1,207,880) from you with respect to this excise tax or related gross-up
payments.

•                    Benefits: You will receive a payout of any accrued U.S.
retirement benefits that are applicable, this includes: 401(k), deferred
compensation, employee stock purchase plan and US Pension Benefits.  Please note
that you may be able to roll over some of the U.S. retirement payouts and 401(k)
into a qualified account to preserve favorable tax treatment.

•                    Computer Equipment:  You may keep your home office
equipment (pc and printer) after termination.  All company information must be
removed prior to termination date.

•                    Health:  HP will pay your full COBRA premium for yourself
and eligible dependents for 24 months following your qualifying termination.

Michael, the above details the essential terms of the agreement between you and
HP concerning termination of employment.  This agreement may be only amended in
writing by you and by a duly authorized officer of HP.  There will be no other
payments to you other than those specified above, except with respect to those
matters addressed by paragraph 7 of the General Waiver and Release Agreement
attached hereto.

 

Michael, please sign below to indicate your agreement with the terms and
conditions set forth in this document.

 

 

7

--------------------------------------------------------------------------------


 

 

 

Hewlett-Packard Company

 

 

 

/s/Michael Capellas

 

/s/ Susan Bowick

Michael Capellas

 

By: Susan Bowick

 

 

Senior Vice President

 

 

Human Resources

 

 

 

Date:

November 11, 2002

 

Date:

November 11, 2002

 

 

Attachment:  Michael Capellas outstanding Hewlett-Packard Company Options

 

 

8

--------------------------------------------------------------------------------


 

MICHAEL CAPELLAS

OUTSTANDING HEWLETT-PACKARD COMPANY OPTIONS

(reflecting December 1, 2002 Qualifying Termination under employment agreement)

 

Date of Grant

 

No. of Shares
Subject to Option

 

Exercise Price

 

Expiration

 

8/31/1998

 

126,500

 

$

44.18

 

12/1/2005

 

4/18/1999

 

126,500

 

$

35.97

 

12/1/2005

 

6/24/1999

 

63,250

 

$

35.88

 

12/1/2005

 

7/22/1999

 

632,500

 

$

39.44

 

12/1/2005

 

12/8/1999

 

316,250

 

$

39.74

 

12/1/2005

 

12/13/2000

 

537,625

 

$

28.62

 

12/1/2005

 

12/13/2001

 

537,625

 

$

15.48

 

12/1/2005

 

 

9

--------------------------------------------------------------------------------

